Citation Nr: 0946287	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-28 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for orthopedic 
manifestations of service-connected mechanical low back pain, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a separate evaluation for neurologic 
manifestations of service-connected mechanical low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to August 
1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

The issue of entitlement to a separate evaluation for lower 
extremity neurologic residuals of a service-connected low 
back disability  is addressed in the Remand portion of the 
decision below and is remanded the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

The medical evidence of record shows that the Veteran's low 
back disability is manifested orthopedically by limitation of 
motion to, at most, 75 degrees of forward flexion, 20 degrees 
of extension, 25 degrees of right and left lateral flexion, 
and 25 degrees of right and left lateral rotation.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
orthopedic manifestations of mechanical low back pain have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's November 2004 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Specifically, the RO's November 2004 letter informed 
the Veteran of what evidence was required to substantiate his 
claims for increased disability ratings and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence or information in his 
possession to the RO.  See Vazquez-Flores v. Shinseki, 580 F. 
3d 1270 (Fed. Cir. 2009).  With respect to the Dingess 
requirements, the RO's March 2006 letter provided the Veteran 
with notice of what type of information and evidence was 
needed to establish disability ratings, as well as notice of 
the type of evidence necessary to establish an effective 
date.  Further, the purpose behind the notice requirement has 
been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, including the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with a 
medical examination to determine the current severity of his 
low back disability. 38 C.F.R § 3.159(c)(4).  The Board finds 
that the VA examination obtained in this case is more than 
adequate and it provides sufficient detail to determine the 
orthopedic severity of the Veteran's low back pain.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Finally, there is 
no indication in the record that additional evidence relevant 
to the issue being decided herein is available and not part 
of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.  Staged ratings are appropriate 
whenever the factual findings show distinct time periods in 
which a disability exhibits symptoms that warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for the Veteran's mechanical low back pain 
was granted by a March 1992 rating decision and a 10 percent 
evaluation was assigned under Diagnostic Code 5299-5295, 
effective from August 30, 1990.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
injuries and diseases, preference is given to the number 
assigned to the injury or disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2009).  The hyphenated 
diagnostic code in this case indicates that unlisted 
musculoskeletal disorder, under Diagnostic Code 5299, was the 
service-connected disorder, and lumbosacral strain, under 
Diagnostic Code 5295, was a residual condition.  See Id 
(unlisted disabilities requiring rating by analogy will be 
coded by the numbers of the most closely related body part 
and "99").  In a July 1993 rating decision, the RO reduced 
the evaluation to 0 percent effective from October 1, 1993, 
and subsequently increased the evaluation to 10 percent, 
effective from February 16, 1995.  By a November 1998 rating 
decision, the RO granted an increased evaluation for the 
Veteran's low back disability, and assigned a 20 percent 
evaluation under Diagnostic Code 5295, effective August 21, 
1998.

The Veteran filed his present claim for an increased 
evaluation for his service-connected low back disability in 
October 2004.  In an April 2005 rating decision, the RO 
denied the Veteran's claim for entitlement to an increased 
evaluation.  The Veteran filed a timely notice of 
disagreement in August 2005 and perfected his appeal in 
August 2006.

The Veteran's service-connected low back disability is 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  A 20 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula), Diagnostic 
Code 5237 (2009).  A 40 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Id.  A 50 percent evaluation is warranted when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
Id.  A 100 percent evaluation is for application when there 
is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V (2009).

In March 2005, the Veteran underwent a VA spine examination.  
He complained of constant back pain and reported an intensity 
of pain of 9 on a scale of 1 to 10.  He reported he could 
walk 5 blocks and stand about 10 to 14 minutes before he has 
pain.  He stated that he had trouble sleeping because he 
could not find a comfortable position.  He also stated he 
could lift 30 to 40 pounds at a time, and he was also able to 
do all his personal care without any problems.  The Veteran 
denied having any severe flare-up of pain or incapacitating 
episodes.  He indicated that he worked 8 to 10 hours a day as 
a driver, and took sick leave about 10 times in the past year 
because of his back pain.

On physical examination, the Veteran could stand on his toes 
and on his heels, and stand on one foot at a time without any 
problem.  He was also able to squat three quarters of the way 
down.  The examiner noted that there was some spasm of the 
paraspinal muscles in the lumbar area, but the muscles were 
nontender.  Range of motion revealed forward flexion to 75 
degrees, extension to 20 degrees, left and right lateral 
flexion to 25 degrees, and left and right rotation to 25 
degrees, all limited by pain.  Neurological examination 
showed that the strength of the lower extremities was normal.  
Muscles were not atrophic, and reflexes and sensation were 
normal.  It was noted that ranges of motion during passive, 
active, and repetitive movements were the same.  The examiner 
also noted that there was no limitation due to weakness, 
fatigability, or incoordination; no radiation of pain; no 
effect on usual occupation or daily activities; and no 
assistive devices.  The diagnosis was degenerative joint 
disease in the lumbosacral spine with spondylosis at L3-L4.

VA treatment records from April 2005 through September 2007 
also reveal complaints of and treatment for low back pain.  
An April 2005 VA outpatient treatment record reflected the 
Veteran's continued low back pain, but did not cite specific 
ranges of motion or other deficits.  The Veteran reported 
that the pain remained unchanged and the pain medication that 
he was then taking did not relieve his pain.  

In a February 2006 VA outpatient medical report, the Veteran 
reported that his back chronically bothered him with electric 
radiation down the leg.  

A March 2007 VA treatment record also noted that the Veteran 
reported constant back pain with sharp pain through his hip 
so severe that he lost strength in his upper body.  He 
reported pain in hip and lower back with sleeping or walking 
and that leaning forward to pick up objects caused the worst 
pain.  He also reported that he was using Ibuprofen 
periodically, but had not used any medication for the past 
month.  

In June 2007, the Veteran complained of stiffness and pain of 
his low back at a level of 10 on a scale from 1 to 10, 
especially when he did too much activities for a long time.

A September 2007 VA treatment record also showed the 
Veteran's continued complaints of low back pain.

After consideration of the pertinent evidence of record, the 
Board concludes that the criteria for a rating in excess of 
20 percent for the Veteran's service-connected low back 
disability have not been met.  The Veteran's 
service-connected low back disability was manifested 
orthopedically by forward flexion to 75; extension to 25 
degrees; left and right lateral flexion to 25 degrees; and 
bilateral rotation to 25 degrees; and no evidence of 
ankylosis.  Accordingly, a rating in excess of 20 percent is 
not warranted for the Veteran's low back disability.  
38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 
5237.

Additionally, an evaluation in excess of 20 percent under the 
diagnostic code for intervertebral disc syndrome is not 
warranted because the record does not demonstrate 
intervertebral disc syndrome with any incapacitating 
episodes, defined as periods of acute signs and symptoms due 
to intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician, for a 
period of at least 4 weeks in any 12 month period.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2009); see Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).

The Board has also considered 38 C.F.R §§ 4.40, 4.45 (2009), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, or painful motion of the 
Veteran's low back.  See also DeLuca v. Brown, 8 Vet. App. 
202, 205-206 (1995).  The Veteran reported chronic pain in 
his low back on use, which increased especially when doing 
too much activity for a long time and when leaning forward.  
He also reported radiating pain in his hip and down the leg.  
He was taking pain medication periodically.  However, the 
medical evidence of record does not show that this results in 
the Veteran's low back being additionally limited in the 
range of motion by pain.  Pain has already been taken into 
account by the limitation of motion contemplated by the 
currently assigned evaluation  In addition, the March 2005 VA 
spine examination report specifically noted that there was no 
limitation due to weakness, fatigability, or incoordination; 
no radiation of pain; and no effect on usual occupation or 
daily activities.  As such, a rating in excess of 20 percent 
is not warranted for the Veteran's low back pain.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual Veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the Rating Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria under the Rating Schedule reasonably describe the 
Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is adequate, 
and no referral is required.  See VAOGCPREC 06-96, 61 Fed. 
Reg. 66749 (1996) (when service-connected disability affects 
employment "in ways not contemplated by the rating 
schedule[,]" 38 C.F.R. § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to render the current 
rating inadequate.  The Veteran's low back disability is 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5237, the criteria of which is found by the Board to 
specifically contemplate the Veteran's level of disability 
and symptomatology.  The Veteran's mechanical low back pain 
was manifested by forward flexion to 75; extension to 25 
degrees; left and right lateral flexion to 25 degrees; 
bilateral rotation to 25 degrees; and no evidence of 
ankylosis.  When comparing this disability picture with the 
symptoms contemplated by the Rating Schedule, the Board finds 
that the Veteran's symptoms are more than adequately 
contemplated by the disability rating assigned for his 
service-connected low back pain during this period of time.  
A rating in excess of 20 percent is provided for certain 
manifestations of the service-connected low back pain, but 
the medical evidence of record did not demonstrate that such 
manifestations are present.  The criteria for the disability 
rating assigned more than reasonably describe the Veteran's 
disability level and symptomatology and, therefore, the 
assigned schedular evaluation is adequate and no referral is 
required.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against an increased evaluation in excess of 20 
percent, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 20 percent for orthopedic 
manifestations of mechanical low back pain is denied.


REMAND

Based upon its review of the Veteran's claims folder, the 
Board finds there is a further duty to assist the Veteran 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

A separate rating may be assigned for any neurological 
component of the low back disability.  38 C.F.R. § 4.71a, 
General Rating Formula, Note (1) (2009).
In this case, VA treatment records reflect that the Veteran 
has continuously reported pain his leg, hip, and numbness in 
feet radiating from his lower back pain.  In March 2005, the 
Veteran reported pain in his right leg going down to his 
right heel. A February 2006 VA treatment record showed that 
the Veteran again reported chronic back pain with electric 
radiation down leg.  He also complained of feeling weakness 
in his leg.  A March 2007 VA treatment record also noted that 
the Veteran complained of constant back pain with sharp pain 
through his hip so severe that he lost strength in his upper 
body.  It was also noted that he got numbness in his feet 
with severe back pain, and a lumbosacral spine magnetic 
resonance imaging (MRI) was requested given the intermittent 
foot numbness.  In a September 2007 VA treatment report, the 
Veteran complained of low back pain with right lower 
extremity radicular sprain/strain down the posterior aspect 
of the thigh to the toes.  The report noted a previous MRI of 
the lumbosacral spine demonstrated degenerative disc disease.  
It was also noted that a neurology consult was placed for 
medical management of lower back pain and radiculopathy.

A review of the Veteran's claims folder revealed that no 
reports of the lumbosacral MRI requested in March 2007 or the 
neurology consultation placed in September 2007 are included 
in the claims file.  VA has constructive notice of VA-
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before VA, even where they 
are not actually before the adjudicating body.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The claims file currently 
contains VA treatment records through October 2007.  
Therefore, the RO should request all VA medical treatment 
records pertaining to the Veteran from October 2007 to the 
present.

Under the circumstances of this case, the Board also finds 
that the Veteran must be afforded a VA neurologic examination 
to determine the existence and severity of any neurologic 
manifestations of the Veteran's service-connected low back 
disability.  The Veteran has consistently complained of pain 
in his right lower extremity.  Despite the March 2005 VA 
examiner's report that a neurological examination showed the 
strength of the lower extremities to be normal, subsequent 
evidence of record suggests neurological abnormalities exist, 
such as numbness in the feet, for which a neurological 
consultation was requested.  VA's duty to assist includes 
providing a new medical examination when a Veteran asserts or 
provides evidence that a service-connected disability is 
worse than when originally rated and the available evidence 
is too old for an adequate evaluation of his current 
condition. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
see also 38 C.F.R. § 3.327(a) (2009) (noting that 
reexaminations are required if evidence indicates there has 
been a material change in a disability).  The Board therefore 
concludes that an additional VA examination is needed to 
provide a current picture of the neurological manifestations 
of the service-connected low back disability at issue on 
appeal. 38 C.F.R. § 3.327 (2009).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
the names, addresses, and approximate 
dates of treatment for all VA and non-VA 
medical providers who have treated him 
for his hearing loss and tinnitus.  
Regardless of his response, the RO must 
obtain all of the Veteran's relevant 
medical treatment records from the Jesse 
Brown VA Medical Center in Chicago, 
Illinois, from October 2007 to the 
present.  The Veteran must be asked to 
complete a separate VA Form 21-4142 for 
any physician or source of treatment he 
may identify.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure such records, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  The RO must afford the Veteran an 
appropriate VA neurologic examination 
to determine the existence and severity 
of any neurologic manifestation of the 
Veteran's service-connected low back 
disability.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated testing must be conducted, 
including a thorough neurologic 
examination of the Veteran's low back.  
All pertinent symptomatology and 
findings must be reported in detail.  
The examiner must specifically state 
whether any neurologic manifestations 
found are caused by the Veteran's 
service-connected low back disability.  
The examiner must also specifically 
state whether any neurologic 
manifestation found results in complete 
or incomplete paralysis of any nerve.  
The specific nerves involved must be 
identified.  If incomplete paralysis is 
found, the examiner must state whether 
the incomplete paralysis is best 
characterized as mild, moderate, or 
severe; with the provision that wholly 
sensory involvement should be 
characterized as mild, or at most, 
moderate.  If any of the above 
requested information cannot be 
provided without resort to speculation, 
the examiner must specifically state 
this. A complete rationale for all 
opinions must be provided. The report 
must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
the RO must readjudicate the Veteran's 
claim, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative 
action.  In doing so, the RO must 
consider whether separate ratings for any 
neurological manifestations of the 
Veteran's low back disability found to 
exist are warranted.  If any benefit on 
appeal remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


